Citation Nr: 0713852	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  03-07 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1986 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand in August 2006.  This matter 
was originally on appeal from a October 2001 rating decision 
of the Department of Veteran Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied service 
connection for schizoaffective disorder.  This claim was also 
previously remanded by the Board in April 2005 for further 
development.  

The veteran requested a Board hearing at a local VA office, 
which was scheduled for March 16, 2005 at the RO in St. 
Petersburg.  The veteran failed to report to the hearing.   


FINDINGS OF FACT

1.  The veteran had schizoaffective disorder prior to his 
entry into service.  This condition is not the result of 
disease or injury incurred in service.  

2.  The veteran experienced psychiatric symptoms during 
service, and there is insufficient medical evidence showing 
this did not amount to an increase in severity of the 
underlying disorder as a result of service. 


CONCLUSION OF LAW

The veteran's schizoaffective disorder was aggravated by 
active military service, and service connection is therefore 
warranted.  See 38 U.S.C.A. §§ 1111, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 and 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).


The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his feelings of depression.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

Pursuant to statutory provisions, the veteran is entitled to 
the presumption of soundness at the time of his entry into 
service.  Thus, the burden is on VA to rebut the presumption 
by clear and unmistakable evidence that the disorder now 
claimed was both pre-existing and not aggravated by service.  
See VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004).  Lack of aggravation can be 
shown with competent evidence of no increase in disability 
during service or that any increase in disability is due to 
the natural progress of the pre-existing condition.  If VA 
meets this burden, the claim would be denied, although the 
veteran is free to counter with evidence contrary to that 
cited by VA to show no aggravation or increase in disability.  
Barring this, the claim fails, and service connection is to 
be denied.

Based upon a review of all the evidence of record, the 
preexistence of a psychiatric disability has been established 
by clear and unmistakable evidence.  The veteran's September 
1984 entrance examination gives no indication of any 
psychiatric disorders.  In September 1986, approximately 
seven months following the commencement of his military 
career, the veteran was admitted into United States Air Force 
(USAF) Regional Hospital, Eglin for depression and suicidal 
thoughts.  He was diagnosed with mixed personality disorder 
with avoidant and schizotypal features.  At this examination, 
the veteran stated that he had "always felt this way but 
really never talked to anyone professionally about it."  See 
USAF Regional Hospital, Eglin, September 1986. 


The VA examiner in 2005 concluded that the onset of the 
veteran's psychiatric symptomatology predated entry into 
service.  That opinion was reiterated in the 2006 addendum 
report which stated that the veteran's schizoaffective 
disorder occurred prior to military service.

It is true that there are no medical records or evidence 
describing the veteran's disorder prior to September 1986.  
However, simply because no medical records exist prior to 
service does not mean that the disorder itself did not exist.  
As mentioned above, the veteran stated in his September 1986 
examination that he had always had these sorts of feelings.  
In a September 1995 VA treatment record, the veteran stated 
that he had always felt depressed.  He reiterated this 
sentiment in a September 2005 VA examination conducted at 
Biloxi VA Medical Center (VAMC).  At this examination, the 
veteran stated that he had always felt misunderstood and had 
experienced auditory hallucinations since childhood.  This 
examination references an intake report from 1997, where he 
recalled having feelings of depression as early as four or 
five years old.  He admitted that his Veterans Representative 
instructed him not to tell the examiner that these symptoms 
have been present since childhood, but he felt he should be 
honest with the examiner.           

In a July 1995 VA treatment record, the veteran stated that 
he had problems with depression and nerves since 1988.  A 
statement by his mother was submitted in June 2006, which 
described her son as a healthy child who progressed normally.  
However, in several medical records, the veteran described 
his feelings of depression as being present since childhood.  

While the Board concedes that there are no pre-service 
medical records, the Board does not see any reason to dismiss 
the September 1995 and September 2005 opinions as 
unreliable.  In the case of psychiatric assessments, opinions 
are offered largely on the patient's narrative and the 
examiner's evaluation of that narrative and the patient.  
Confirmation of the particulars is desirable, though hardly 
necessary.  This is particularly true where a diagnosis of 
psychoaffective disorder is offered without a detailed 
recorded history of the patient's mental state prior to 
service, as is the case here.  Furthermore, the physical 
examination reports at induction and separation are not 
dispositive proof that the veteran either did not have a pre-
service disability or that it was inherently mild.  The 
September 1986 service treatment notes offer a glimpse of the 
veteran's level of functioning at that time.  The veteran's 
service medical records indicate that he maintained a high 
level of functioning and was diagnosed as fit to return to 
duty.  The veteran finished his active duty service without 
incident.  

The Board observes that since the veteran began psychiatric 
treatment in 1986, his descriptions of his mental state have 
remained fairly consistent.  He has maintained on several 
occasions that he has had feelings of depression and 
experienced auditory hallucinations since childhood.  
Furthermore, the veteran is competent to report these facts.  
See Layno, supra (lay evidence is competent to establish 
features or symptoms of injury or illness).  The veteran's 
description of his life and how he felt, are matters to which 
he is uniquely qualified to offer evidence.  A medical 
examiner may rely on these accounts as the basis for offering 
an opinion.  The Board can see no intervening factor that 
renders the opinions in this case untrustworthy merely 
because they are offered on the basis of the veteran's 
account of his own life.

With the exception of the July 1995 VA treatment record, in 
which he stated to have felt depressed and nervous since 
1988, approximately two years after his initial diagnosis, 
the veteran consistently claims to have had these feelings of 
depression since childhood.  Therefore, for the reasons 
discussed above, the Board finds that there is clear and 
unmistakable evidence that veteran's schizoaffective disorder 
pre-existed service and the presumption of soundness is 
rebutted.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002 & West 
Supp. 2006).   

That is not, however, the end of the analysis. VA's Office of 
the General Counsel determined that VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder and that it was not aggravated during service. See 
VAOPGCPREC 3-03 (July 16, 2003). The claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches. Id. The burden to show no 
aggravation of a pre- existing disease or disorder during 
service is an onerous one that lies with the government. See, 
e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003).

The veteran clearly experienced psychiatric symptomatology 
during service.  The pertinent question, however, is whether 
he experienced a permanent increase in his disability due to 
military service and not merely whether his disorder became 
more symptomatic during military training.  Intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation; rather, the underlying 
condition, as contrasted with symptoms, must have worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also, Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  The determination as to whether a preexisting 
condition was aggravated by military service is a question of 
fact.  See, e.g., Verdon, 8 Vet. App. at 535.  In other 
words, simply because the veteran experienced psychiatric 
symptoms during service, this is not, in and of itself, 
tantamount to concluding there was aggravation of his 
preexisting schizoaffective disorder.  There must be clinical 
indications of an overall increase in the severity of the 
underlying condition as a whole, as contrasted to only the 
symptoms associated with it.  

After seven days of hospitalization in 1986, it was 
recommended that the veteran return to service.  He continued 
active duty service in the air force until he was discharged 
in January 1990.  On the veteran's November 1989 separation 
examination, the veteran marked that he had depression or 
excessive worry.  

The veteran claims that he was treated by a civilian 
physician during his active duty service.  The September 2006 
VA request for these records, as well as any psychiatric 
treatment records from 1990 to 1995, was unanswered.  
Therefore, there is a complete lapse in psychiatric medical 
records from December 1989 to July 1995.  Throughout his 
service, the veteran's service medical records show little 
reference to psychiatric issues subsequent to his admission 
into USAF Regional Hospital, Eglin in September 1986.  In a 
July 1987 service medical record, it was noted that the 
veteran was having hallucinations and feelings of paranoia, 
and the diagnosis was probable anxiety attack.  

Given that no medical records exist prior to service, the 
Board will rely on the physicians' opinions and diagnoses of 
the veteran's disorder, as formulated from the veteran's 
account of his mental condition prior to service.  As noted 
above, in September 1986, approximately seven months into 
service, the veteran was diagnosed with atypical personality 
disorder.  He now has a diagnosis was of schizoaffective 
disorder.  However, there are medical opinions that the in-
service symptoms were more likely schizoaffective disorder 
than the personality disorder diagnosed at that time.  A 
March 2003 VA outpatient treatment record indicates that:

It is highly likely that he was experiencing the 
[symptoms] of schizaffective [sic] [disorder] at that 
time and they just misdiagnosed him with a 
personality [disorder].  I do not see evidence of a 
personality [disorder] now and that is something that 
does not just come and go.  It was probably not a 
personality [disorder] but schizaffective [sic] 
[disorder] that they were seeing at that time.

The 2005 VA examiner reached a similar conclusion. She 
indicated:

I suspect that he was given a personality disorder 
diagnosis due to the long-standing nature of his 
symptoms as well as his apparent superficiality in 
dealing with emotional issues.  There certainly could 
be some characterological issues that the patient is 
demonstrating.  However, I do believe that the 
diagnosis of schizo-affective disorder is an accurate 
diagnosis.  At the time of his hospitalization in the 
military, it was noted that there was some concern 
about the presence of a thought disorder and the 
patient certainly continues to experience similar 
symptoms.  Therefore, it does appear that his current 
disorder is very similar or the same to what was 
manifested in the military.

The question still remains, however, that even if the current 
schizoaffective disorder is the same condition that was 
manifested prior to and during military service, was it 
aggravated by service?  Again, this must be shown by clear 
and unmistakable evidence.

The only medical opinions as to aggravation were provided by 
the 2005 VA examiner, and in the 2006 addendum to her 
examination report.  In 2005, she stated that as to the 
question of whether the condition were aggravated by service:

That certainly could be a possibility in light of the 
fact that the patient did not undergo his first 
psychiatric hospitalization until he was in the 
military.  However, I could not make that conclusion 
with any certainty without resorting to speculation. 

In 2006, the examiner stated:

Certainly the military could have aggravated his 
condition.  However, I do not believe that it would 
have chronically aggravated his condition.  In other 
words, as soon as the patient was relieved of the 
stress once he got out of the military, I would not 
expect him to continue to experience a chronic 
exacerbation of his symptoms.  . . . Therefore, it is 
my conclusion that . . . it is less likely as not 
that his condition was chronically aggravated by his 
military service.

Closely examining these opinions, it is clear the burden of 
proving the condition was not aggravated by clear and 
unmistakable evidence has not been met.  The VA examiner 
clearly allows for the possibility that the stress of 
military service could aggravate the condition.  However, it 
must be clear and unmistakable that military service did not 
do so.  The examiner's opinion is initially that she cannot 
comment on aggravation since that would be speculation, and 
she later states it is "less likely."  A conclusion that 
the condition was "less likely" not aggravated is not the 
same legal burden of proof of showing it was "clearly and 
unmistakably" not aggravated.  This is a high burden of 
proof that must be carried by VA to deny the claim.  See 
Wagner, supra.  The rest of the examiner's opinion is that 
she "would not expect" chronic exacerbation of the 
psychiatric symptoms to continue after cessation of the 
stresses associated with military service, but she does not 
state that exacerbation did not factually occur in the 
veteran's case.

Therefore, to summarize, the fact is that although the 
veteran experienced certain psychiatric symptoms before 
service, he never received any treatment or hospitalization.  
His first hospitalization occurred during service.  He 
continued to experience some level of symptoms after that 
hospitalization as shown by the complaints in 1987 and the 
continued complaints upon separation from service.  He has 
had near-continuous treatment since service.  Based on the 
wording of the medical opinions, the Board cannot conclude 
that it is clear and unmistakable the veteran's condition was 
not aggravated by service.  In fact, the evidence suggests 
the opposite is equally plausible, and the veteran is 
entitled to have any reasonable doubt resolved in his favor. 

In light of all of the foregoing, the Board finds that the 
presumption of soundness was rebutted, but there is no clear 
and unmistakable evidence that the condition was not 
aggravated during service.  Accordingly, service connection 
is warranted.  See VAOPGCPREC 3-03 (July 16, 2003); see also, 
Wagner, supra.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Prior to and following the adjudication of the veteran's 
claim, letters dated in April 2001, January 2005, May 2005 
and September 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 
187.  In light of the full grant of the benefit sought on 
appeal, further discussion is not needed. 


ORDER

Entitlement to service connection for schizoaffective 
disorder is granted. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


